Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered May 21, 2008, *859convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that he was deprived of a fair trial as a result of improper cross-examination and summation remarks made by the prosecutor are without merit. The defendant “opened the door” to questions with respect to his prior conviction of criminal sale of a controlled substance by testifying that he had never sold drugs (People v Jones, 278 AD2d 246, 248 [2000], citing People v Fardan, 82 NY2d 638, 646 [1993]; see People v Thomas, 47 AD3d 850, 851 [2008]; People v Marable, 33 AD3d 723, 725 [2006]). Furthermore, the challenged comments in the prosecutor’s summation regarding the defendant’s credibility constituted fair comment on the evidence (see People v Murphy, 178 AD2d 615 [1991]; People v Merchant, 150 AD2d 730, 731 [1989]). In addition, the prosecutor’s comment that the defendant had the benefit of hearing the prosecution’s witnesses and reviewing the police paperwork before testifying was permissible (see Portuondo v Agard, 529 US 61, 67-68 [2000]; People v Bryant, 39 AD3d 768, 769 [2007]; People v Siriani, 27 AD3d 670 [2006]; People v Portalatin, 18 AD3d 673, 674 [2005]; People v Lowery, 281 AD2d 491, 491-492 [2001]).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see generally People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v James, 72 AD3d 844 [2010]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Florio, Balkin and Roman, JJ., concur.